Citation Nr: 1036781	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The Veteran had active service from November 1942 to February 
1946, and from October 1950 to February 1970.  He died in 
September 2004; the appellant is his widow (surviving spouse).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO denied service connection for 
the cause of the Veteran's death.  

The case was remanded back to the RO, via the Appeals Management 
Center (AMC), in April 2009 for additional development of the 
record.  The additional development included providing the 
appellant with additional duty-to-assist notification and 
obtaining a reconstructed radiation dose estimate, as well as 
requesting additional private treatment records from 2004.  The 
agency of original jurisdiction (AOJ) substantially complied with 
the April 2009 remand orders and no further action is necessary 
in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially complied 
with). 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection was 
established for gout with arthritis of the feet, bilateral 
sensorineural hearing loss, tinnitus, chronic sinusitis, 
hypertensive vascular disease, and external hemorrhoids with 
proctitis.


2.  According to the certificate of death, the Veteran died in 
September 2004 as a result of non-Hodgkin's lymphoma.

3.  The Veteran did not participate in a "radiation risk 
activity" during service; he was likely exposed to some ionizing 
radiation, but no more than a total of 0.6 rem (600 millirem), 
while serving as a nuclear weapons assembler for 6 years.  

4.  The competent evidence does not establish that fatal non-
Hodgkin's lymphoma was manifested during service or that the 
disorder was otherwise related to the Veteran's service, to 
include as due to exposure to ionizing radiation.

5.  The Veteran did not die from a service-connected disability, 
a disorder which had its onset in service, or a disorder related 
to disease or injury incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
112, 1113, 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  

In general, the notice requirements apply to all five elements of 
a service connection claim: 1) claimant status; 2) existence of a 
disability; 3) a connection between the claimant's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated in December 2004 and August 2005.  These notifications 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.  However, the pre-
adjudicatory notices did not fully comply with the Hupp 
directives.  

Nevertheless, the RO later cured that defect by sending a 
subsequent letter to the appellant in June 2009.  This letter 
notified the appellant of the Veteran's service-connected 
conditions during his lifetime prior to his death, and provided 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, and provided an explanation of the evidence and 
information required to substantiate a DIC claim based on 
exposure to radiation, a condition not yet service connected.  
See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  This 
letter was followed by readjudication of the claim in a 
supplemental statement of the case issued in July 2010.  Thus any 
defect in the content and/or timing of the notice was cured.  

Moreover, the notice provided to the appellant over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate her claim.  The claimant has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of her claim, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

VA has assisted the claimant in obtaining evidence, obtained a 
reconstructed dose estimate on behalf of the Veteran and afforded 
her the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection - Cause of Death

The appellant asserts that service connection for the cause of 
the Veteran's death is warranted because she claims that the 
Veteran's death-causing non-Hodgkin's lymphoma was caused by 
exposure to radiation during service.  Non-Hodgkin's lymphoma was 
not service connected when the Veteran died.

In order to establish service connection for the cause of the 
Veteran's death, the medical evidence must show that disability 
incurred in or aggravated by service either caused or contributed 
substantially or materially to cause death.  See 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  See 38 C.F.R. § 3.312(a).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including malignant tumors, when 
such are manifested to a compensable degree within the initial 
post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).

During the Veteran's lifetime, service connection was established 
for gout with arthritis of the feet, bilateral sensorineural 
hearing loss, tinnitus, chronic sinusitis with mucocele, left 
maxillary sinus, hypertensive vascular disease, and external 
hemorrhoids with proctitis.  According to the certificate of 
death, the Veteran died in September 2004 as a result of non-
Hodgkin's lymphoma.  The evidence of record, including the 
service treatment records (STRs) does not show, nor does the 
appellant suggest, that the Veteran's death was due to a 
disability for which service connection had been established 
during the Veteran's lifetime.  Rather, the appellant maintains 
that service connection for the Veteran's death-causing lymphoma 
is due to in-service radiation exposure.  

Service connection for disability that is claimed to be due to 
radiation exposure during service can be established in three 
different ways: on a presumptive basis under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d); with the aid of the development 
requirements of 38 C.F.R. § 3.311, or on a direct basis.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996) aff'd sub nom., Ramey 
v. Gober, 120 F.3d. 1239 (Fed. Cir. 1997).

Under the first method of establishing service connection, there 
are certain types of cancer that may, under certain 
circumstances, be service connected on a presumptive basis if the 
Veteran participated in a radiation risk activity as defined by 
regulation.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Lymphoma is among the list of cancers to which the presumption 
applies.  Id.  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the term "radiation-exposed Veteran" means a Veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-
risk activity" means: onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; or certain service on the 
grounds of gaseous diffusion plants at specific locations; or 
certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

However, the record establishes that the Veteran did not 
participate in a radiation risk activity as defined by 
regulation, nor is the appellant making this assertion.  She 
asserts that the Veteran's work as a nuclear weapons assembler 
caused his radiation exposure.  However, because weapons assembly 
is not considered to be a "radiation risk activity" as defined 
by the regulation, the first method of establishing service 
connection, on a presumptive basis, does not apply in this case.  
The second method of establishing service connection, under 38 
C.F.R. § 3.311(a), calls for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation in 
service.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric nuclear 
testing and in claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, such as this one, the VA Under Secretary for 
Health will be responsible for preparation of a dose estimate, to 
the extent feasible, based on available methodologies.  Id.

The controlling regulation, 38 C.F.R. § 3.311(b), includes a list 
of "radiogenic diseases" that may be service connected provided 
that certain conditions specified in that regulation are met.  
The list includes lymphoma and any other type of cancer. 38 
C.F.R. § 3.311(b).  The Veteran's non-Hodgkin's lymphoma 
manifested 5 or more years after he left service, and there is a 
private medical opinion from Dr. J. K., who stated that it was 
"conceivable" that the Veteran's in- service radiation exposure 
caused his non-Hodgkin's lymphoma.

According to 38 C.F.R. § 3.311(b)(1), when (1) there is a 
determination that the Veteran was exposed to ionizing radiation; 
(2) that he subsequently developed a radiogenic disease; and (3) 
this disease became manifest within a certain specified period 
after exposure to radiation in service, VA will refer the claim 
to the Under Secretary for Benefits to consider the claim and 
request an advisory opinion.

On his DD Form 214, the Veteran's military occupation was listed 
as "nuclear weapons assembler."  In a September 2001 statement 
from the Veteran prior to his death, in conjunction with a claim 
of service connection, he reported that he was exposed to 
radiation in the form of assembly and installation of detonators 
and nuclear warheads.  He was not involved in testing.  The 
Veteran further reported that he helped assemble the John, 
Corporal, Pershing, and Mark V warhead at the Sandia Base in 
Albuquerque, New Mexico; Fort Sill, Oklahoma; Germany; and Pueblo 
Ordinance Depot in Colorado.  The Veteran also reported that he 
wore a dosimeter badge while performing the assembly.  According 
to his statement, the Veteran was required to send the badges in 
once per month to be checked, although he was never told of any 
results after the badge was tested.  

In the September 2001 statement, the Veteran also noted that 
there was no family history of cancer, that he was first 
diagnosed with cancer in September 1997, and that he smoked 
approximately 10 cigarettes per day, but not on a regular basis; 
some days he did not smoke at all.  

In July 2003, the RO denied the Veteran's claim of service 
connection for non-Hodgkin's lymphoma and concluded that he was 
not exposed to radiation during his periods of military service.  
To develop his claim, the RO sent a letter to the Department of 
the Army's Radiation Standards and Dosimetry Laboratory, 
requesting records regarding the Veteran's exposure to ionizing 
radiation.  In April 2003, the RO received a negative response.  
The Veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141) could not be located.

However, based on the information gathered from the Veteran's DD 
Form 214, the credible statements from the Veteran prior to his 
death, and statements from the appellant, the Board, in an April 
2009 Remand, directed the Veteran's claims folder for a dose 
estimate, based on the Veteran's service as a nuclear weapons 
assembler, and then, if it was determined that he was exposed to 
any radiation, the RO was to refer the claim to the Compensation 
and Pension Service Director, who could then request an advisory 
medical opinion from the Under Secretary for Health as to whether 
it was at least as likely as not that the Veteran's non-Hodgkin's 
lymphoma was caused by exposure to ionizing radiation in service.

In light of the foregoing, VA's Director of Compensation and 
Pension Service contacted the Under Secretary for Health in 
August 2009 to request a radiation review under 38 C.F.R. 
§ 3.311.  A dose estimate was requested based on service as a 
nuclear weapons assembler from March 1956 to January 1957, from 
April 1957 to December 1958, and from October 1961 to April 1964.

In a December 2009 memorandum to the Director of Compensation and 
Pension Services, VA's Director of Radiation and Physical 
Exposures, V.C., MD, noted that the Veteran's exposure to 
radiation was supported by the notations on the Veteran's DD Form 
214 and by the fact that he wore a "dosimeter badge" despite 
the fact that his DD Form 1141 could not be located.  The 
memorandum also noted that although there was no notation in the 
Veteran's personnel or medical file of any accidents that would 
indicate a higher than usual radiation exposure level, there was 
still a possibility that his radiation exposure was much higher 
than that of most other workers performing his duties.  As such, 
a radiation dose assessment (RDA) was recommended using the 
records of the Veteran's work assignments and the radiation 
exposures most likely incurred by personnel performing those 
duties.  

In January 2010, the RO requested the reconstructed radiation 
dose estimate from the appropriate authority.  In a February 2010 
memorandum to the RO, the Director of Occupational Health 
Sciences, US Army Public Health Command (Provisional) responded 
to this request and provided a reconstructed radiation dose 
estimate.  The Director explained that the Veteran's exposure to 
ionizing radiation while serving in the U.S. Army, in his 
specific capacity as a nuclear weapons assembler, would not have 
exceeded the allowable limits set for members of the general 
public (100 millirem per year).  

Applying this exposure limit to the Veteran's period of service 
[during which the exposure occurred] (6 years), resulted in an 
estimated occupational radiation dose of 600 millirem.  The 
Director explained that this conclusion was reached based on data 
gathered on previous reconstructed dose estimates of individuals 
and military units that performed duties similar to the Veteran.  
Those cases included nuclear weapons assemblers, ammunition 
handlers, artillerymen, weapons maintenance, and ammunition 
maintenance personnel.  The Veteran's job duties were compared to 
those cases and found to be similar.  Based on that information, 
published histories of weapons and ammunition available for use 
during the Veteran's time of service were reviewed, and an 
estimated exposure to ionizing radiation was then determined.  

The claims file was then returned to the Director of Compensation 
and Pension Service in February 2010, who subsequently referred 
the matter to the Under Secretary of Health in March 2010 to 
obtain as to whether it was at least as likely as not that the 
Veteran's death-causing non-Hodgkin's lymphoma was caused by in-
service radiation exposure.  

In a March 2010 memorandum to the Director of Compensation and 
Pension Services, the Director of Radiation and Physical 
Exposures, Dr. V.C., M.D., provided the following opinion based 
on an estimated occupational radiation exposure of 0.6 rem (600 
millirem) and a diagnosis of malignant lymphoma in 2007.  The 
Board notes that reference to 2007 as the date of the Veteran's 
diagnosis appears to by a typographical error, as the Veteran 
died in September 2004.  The medical evidence establishes that 
initial diagnosis of lymphoma was in 1997.  The Board finds that 
this typographical error does not invalidate the opinion, or 
markedly diminish the probative value of the opinion, since the 
opinion was requested to determine the effect of the estimate 
does of ionizing radiation; the reviewer was not asked to 
determine when the Veteran's first diagnosis of lymphoma was 
assigned.  Dr. C. noted that: 

The Health Physics Society, in their 
position statement PS010-1, Radiation Risk 
in Perspective, revised in August 2004, 
states that "in accordance with current 
knowledge of radiation health risks, the 
Health Physics Society recommends against 
quantitative estimation of health risks 
below an individual dose of 5 rem in one 
year or a lifetime dose of 10 rem above 
that received from natural sources."  The 
position statement goes on to say that 
"there is substantial and convincing 
scientific evidence for health risks 
following high-dose exposures.  However, 
below 5-10 rem (which includes occupational 
and environmental exposures), risks of 
health effects are either too small to be 
observed or are nonexistent."  

Dr. C. concluded that, since the Veteran's occupational radiation 
dose did not exceed 5 rem in one year or 10 rem during his 
lifetime (service), it was unlikely that the Veteran's malignant 
lymphoma could be attributed to radiation exposure while in 
military service.  

In light of the foregoing medical opinion, service connection for 
the cause of the Veteran's death is not warranted based on 
exposure to ionizing radiation pursuant to 38 C.F.R. § 3.311.  

Finally, service connection for the cause of death on a direct 
basis must also be considered.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  Here, the only competent evidence of 
record supporting the claim of direct service connection for the 
cause of the Veteran's death comes from the aforementioned 
private medical opinion from Dr. J. K., who stated that it was 
"conceivable" that the Veteran's in-service radiation exposure 
caused his non-Hodgkin's lymphoma.  

Certainly, given the fact that the Veteran engaged in the 
assembling of nuclear warheads during service and given that he 
died of a radiogenic disease, it is "conceivable" that his 
exposure to radiation caused the death-causing lymphoma.  That is 
precisely why additional development was undertaken to obtain a 
reconstructed radiation dose estimate.  That estimate was based 
on similarly exposed people under circumstances similar to the 
Veteran's experiences.  

However, once that dose estimate was obtained, it was determined 
that it was less likely than not that such exposure caused the 
lymphoma.  The probative value of Dr. V.C.'s opinion carries 
greater weight than the opinion of Dr. J.K., primarily because 
Dr. J.K. did not base his opinion on any calculated dose 
estimate, but rather, based his opinion on a general notion 
without any supporting rationale or data specific to the Veteran.  
Additionally, Dr. J.K. only stated that there was a possibility 
of a connection between the Veteran's radiation exposure and his 
lymphoma, but a mere possibility does not equate to "at least as 
likely as not," particularly when there is additional evidence 
of record that also tends to weigh against the claim.  

The Veteran's service discharge was in 1970; the initial 
diagnosis of lymphoma was assigned in 1997.  This large gap in 
time between the Veteran's exposure to radiation in service and 
the onset of the cancer allowed a lengthy period during which the 
Veteran may have been exposed to cancer-causing substances, 
environmental hazards, and circumstances other than exposure to 
ionizing radiation.   Finally, the record also reflects that the 
Veteran was a smoker, albeit not a regular one.  Nevertheless, it 
is a well-established medical principle that any amount of 
cigarette smoking can lead to many types of cancers. 

The appellant genuinely believes that her late husband's death 
was related to in-service radiation exposure.  Her factual 
recitation as to his years of radiation exposure is accepted as 
true.  However, as a layperson, lacking in medical training and 
expertise, the appellant cannot provide a competent opinion on a 
matter as complex as whether the in-service radiation exposure 
led to the Veteran's death-causing lymphoma.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (finding Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (cautioning that lay testimony that Veteran suffered a 
particular illness (bronchial asthma) was not competent evidence 
because matter required medical expertise).

Thus, the appellant's views in this regard are of no probative 
value.  And, even if her opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by Dr, V.C the medical professional who discussed the 
evidence of record contained in the claims file, including the 
reconstructed dose estimate, and whose opinion was based on sound 
medical principles.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).

Arguably, it is conceivable that radiation could have caused the 
Veteran's lymphoma as stated by Dr. J.K.; however, it is also 
conceivable that the lymphoma could have been caused by smoking, 
or some other cause; and, because the highly probative March 2010 
opinion of Dr. V.C., is based on a reconstructed radiation dose 
estimate, it outweighs the opinion of Dr. J.K., and the 
preponderance of the evidence is against the claim of service 
connection for the cause of the Veteran's death on a direct 
basis.  

It is truly unfortunate that the Veteran's life was cut short by 
lymphoma, and to some extent, the appellant appears to be raising 
an argument couched in equity.  Importantly, the Veteran's many 
years of honorable service are recognized and appreciated.  
However, although the Board is sympathetic to the appellant, the 
Board is nonetheless bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

This case must be decided based on the application of the law to 
the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that 
the Court must interpret the law as it exists, and cannot extend 
benefits out of sympathy for a particular claimant].  The 
preponderance of the evidence is against the claim.  There is no 
doubt to be resolved; and service connection for the cause of the 
Veteran's death is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  Service connection for the cause of the Veteran's 
death must be denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


